Citation Nr: 1220709	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral stage III endometriosis of the ovaries (polycystic ovarian syndrome) with insulin resistance. 

2. Entitlement to service connection for a psychiatric disability, as secondary to bilateral stage III endometriosis of the ovaries (polycystic ovarian syndrome) with insulin resistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The appellant served in the Army National Guard from July 1999 to April 2005 with active duty for training from November 1999 to April 2000 and active duty service from January 3, 2005 to January 19, 2005. 

The record further indicates that she served on a period of reserve service in July 2002, though this period of service has not been verified by the service department.

In October 2010, the Board remanded the appellant's claim for additional development of the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant's service treatment records have been lost or destroyed. As a result, VA has a heightened duty to assist the appellant in the development of her claim. See Dixon v. Derwinski, 3 Vet.App. 261 (1992).

In her application for benefits in April 2005, the appellant contended that during a period of training in June 2002 she was hospitalized for three days at Winn Army Hospital at Fort Stewart, Georgia. A sworn statement prepared by the appellant in June 2002 corroborates this assertion. A 2005 lay statement from an Officer present in June 2002 describes the appellant as having experienced abdominal pain during reserve duty in June 2002 and having been sent to the hospital. Supporting service department documentation was received with this statement. 

Attempts to verify the nature and duration of the appellant's service in July 2002 have been unsuccessful. However, the record indicates that a June 2005 request to verify her service, submitted via the Personnel Information Exchange System (PIES), was unanswered. Similarly, in February 2005 and December 2011, the Records Management Center indicated that the appellant's service treatment records are not on file, but did not discuss the availability of her service personnel records. 

The record also indicates that the AMC submitted multiple requests to the Army Human Recourses Command Center in an attempt to verify the nature and duration of the appellant's service in 2002. In response, the Human Resources Command Center verified the appellant's service in the National Guard and provided information on where to search for service treatment records; no information was provided regarding the circumstances of her service in 2002. 

Based on these circumstances, an additional attempt must be made to verify the nature and duration of the appellant's service in 2002. 

Pursuant to the October 2010 remand, the appellant underwent a VA examination in January 2011. The examiner reviewed the appellant's claims folder and conducted a clinical examination, but indicated that she was unable to render a medical opinion without resorting to speculation. The examiner did not indicate why an opinion could not be provided, but recommended that the appellant be examined by a gynecologist. 

There have been significant changes in the law regarding the evaluation of medical opinion evidence. The Courts have generally held that in some circumstances, the mere statement that an examiner cannot respond to a relevant inquiry without resort to speculation is not sufficient. 

Here, the examiner did not provide a rationale for her inability to provide an etiology opinion. Jones v. Shinseki, 23 Vet.App. at 389-90 (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence). 

While the March 2012 supplemental statement of the case stated that the appellant failed to report for a subsequent April 2011 VA examination, the record indicates otherwise. Specifically, the record indicates that the appellant failed to report for a VA gynecological examination that was scheduled prior to the above-referenced January 2011 examination. Accordingly, a remand is necessary to schedule the appellant for an additional VA examination. 

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact all necessary sources to ascertain the nature and duration of the appellant's service in July 2002; TO INCLUDE A REQUEST FOR ALL OF THE APPELLANT'S SERVICE PERSONNEL RECORDS FROM THE RECORDS MANAGEMENT CENTER AND THE ARMY HUMAN RESOURCES COMMAND CENTER AS WELL ANY PAY STATEMENT SUMMARIES FROM THE DEFENSE FINANCE AND ACCOUNTING SERVICE (DFAS).

2. Request the appellant to identify all records of VA and non-VA health care providers who have treated her for gynecological or psychiatric disability during the period from April 2000 to the present. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain records not currently associated with the claims file from each health care provider the appellant identifies. 

(b) The appellant must also be advised with respect to private medical evidence that she may alternatively obtain the records on her own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

3. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. 

(a) The purpose of the examination is to determine whether the appellant has gynecological disability due to a disease or injury incurred or aggravated during active duty for training, or due to an injury incurred during a period of inactive duty training. 

(i) The examiner must be notified that the period of service from November 1999 to April 2000 was a period of active duty for training. 

(ii) The examiner must be notified of the nature (active duty for training or inactive duty training) of the appellant's period of service in July 2002. 

(b) The following considerations will govern the examination: 

(i) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(ii) If deemed appropriate by the examiner, the appellant must be scheduled for further examinations. All indicated tests and studies must be performed. 

(iii) The clinician will specifically address whether the appellant had gynecological disability prior to each identified period of service. 

(iv) The clinician will specifically opine whether the appellant has gynecological disability due to disease or injury that had its onset or was chronically worsened beyond natural progression during a period of active duty for training. 

(v) The clinician will specifically opine whether the appellant has gynecological disability that was caused or aggravated as a result of an injury during a period of inactive duty training. 

(vi) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

(vii) IF AN EXAMINER IS UNABLE TO RENDER THE REQUESTED OPINION WITHOUT RESORT TO PURE SPECULATION, HE OR SHE MUST SO STATE; HOWEVER, A COMPLETE RATIONALE FOR SUCH A FINDING MUST BE PROVIDED.

4. Readjudicate the issues on appeal. If any benefit sought remains denied, the appellant and her representative must be provided a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


